11th Court of Appeals
Eastland, Texas
Opinion
Ray Stewart Marion
            Appellant
Vs.                  No. 11-05-00182-CR -- Appeal from Midland County
State of Texas
            Appellee
 
            Ray Stewart Marion is attempting to appeal to this court his 1996 conviction in Trial Court
Cause No. CRA-22,300.  Appellant filed a pro se notice of appeal with the clerk of the trial court on
May 20, 2005.  When appellant’s notice of appeal was received in this court, the clerk of this court
wrote the parties stating that the notice of appeal was out of time and requesting that appellant
respond within 15 days showing grounds for continuing the appeal.
            Appellant has filed a “pro se response to directive to provide reasonable explanation for
failure to timely file notice of appeal.”  In his response, appellant states that his court-appointed trial
counsel abandoned the motion for new trial.  We disagree.
            At the time of appellant’s conviction, the Eighth Court of Appeals in El Paso had jurisdiction
over appeals from Midland County.  TEX. GOV’T CODE § 22.201 (1985).  An appeal was timely
perfected in Trial Court Cause No. CRA-22,300 to the El Paso Court; the El Paso Court affirmed
the conviction in an unpublished opinion; and the Court of Criminal Appeals refused appellant’s pro
se petition.  Marion v. State, No. 08-96-00150-CR (Tex.App. - El Paso, June 5, 1997, pet’n
ref’d)(not reported).  The El Paso Court issued its mandate on November 7, 1997.  The Court of
Criminal Appeals has not granted an out-of-time appeal.  Therefore, this court does not have
jurisdiction to entertain this appeal.
            The appeal is dismissed for want of jurisdiction.
 
June 23, 2005                                                                         PER CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.